CUSHING, J.
“The real party in interest, within the meaning of this provision of the code, is the person who will be entitled to the benefits of the action if suSSessful; one who is actually and substantially interested in the subject-matter, as distinguished from one who has only a nominal, formal or technical interest in or connection with it.” 15 Ency. PI. & Pr., 710.
There is no evidence in the record diet The National Erie Company either authorized or in any manner paid off the debt owing- Taylor. The only evidence is ‘hat Willis paid it, and therefore he is the real party in interest.
Our conclusion is that Willis is the real party in interest; that he is entitled to be subrogated to Taylor’s rights in having the stock as security, and„ therefore, the jiidgment of'the Court of Common Pleas should be affirmed.
ROSS, PJ, and HAMILTON, J, concur.